Citation Nr: 0019052	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-08 480A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals April 1998 decision which held 
that the character of the appellant's discharge precluded 
basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Moving Party Represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The appellant had active service from July 1974 to March 
1977.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on motion by the moving party alleging 
CUE in an April 1998 Board decision.

FINDINGS OF FACT

1.  In an April 1998 decision, the Board held that the 
character of the appellant's discharge precludes his basic 
eligibility for VA benefits.

2.  In February 2000, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's April 1998 
decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's April 1998 decision on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1998 decision, the Board held that the character 
of the appellant's discharge precluded his basic eligibility 
for VA benefits.  Reconsideration of this decision was denied 
by the Board in October 1998.  The moving party then 
requested revision of the Board's April 1998 decision based 
on CUE.  In March and April 1999, the moving party was 
provided with the pertinent regulations regarding this issue.  
In February 2000, the Court affirmed the Board's April 1998 
decision.   

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 
C.F.R. § 20.1400(b)(1) (1999), all final decisions of the 
Board are subject to review on the basis of an allegation of 
CUE, except those that have been appealed to and decided by a 
Court of competent jurisdiction.  In plain language, this 
means that once the Board's April 1998 decision was subject 
to review on appeal by the Court, there is no legal 
entitlement to review of the Board's decision on the basis of 
CUE.  The Court affirmed the Boards decision in this case, 
and accordingly, the motion is denied.


ORDER

The motion for revision of the April 1998 Board decision on 
the basis of CUE is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


